453 Pa. 504 (1973)
Commonwealth
v.
Sanger, Appellant.
Supreme Court of Pennsylvania.
Argued April 28, 1972.
September 19, 1973.
Before JONES, C.J., EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.
*505 Theodore S. Danforth, Public Defender, for appellant.
Henry J. Rutherford, District Attorney, for Commonwealth, appellee.
OPINION BY MR. JUSTICE ROBERTS, September 19, 1973:
Appellant, Grover Sanger, entered a plea of guilty to murder generally on January 13, 1969. Pursuant to a degree of guilt hearing on February 20, 1969, appellant was adjudged guilty of murder in the first degree, and sentenced to life imprisonment. This direct appeal followed. We now affirm.
Appellant argues that: he was denied his constitutional right to the effective assistance of counsel, his guilty plea was not entered knowingly and voluntarily, he was deprived of due process of law at the degree of guilt hearing, and he was not "properly and fairly" advised of his right to appeal.
Having thoroughly reviewed all aspects of the trial record and the proceedings on record we conclude that appellant was not denied his right to the effective assistance of counsel, Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967). The *506 record also conclusively establishes that appellant's guilty plea was entered both knowingly and voluntarily, Commonwealth v. Butler, 446 Pa. 374, 288 A.2d 800 (1972). We have considered appellant's other allegations of error and find them to be equally without merit or substance.
Judgment of sentence affirmed.